TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 21, 2014



                                     NO. 03-13-00592-CV


                       Sam's Motors, LLC and Samer Yacoub, Appellants

                                                v.

                                  Shakil Choudhury, Appellee




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 12, 2013. Having reviewed

the record, the Court holds that Sam's Motors, LLC and Samer Yacoub have not prosecuted their

appeal and that the appeal is therefore subject to dismissal. The Court dismisses the appeal for

want of prosecution. The appellants shall pay all costs relating to this appeal, both in this Court

and the court below.